BOOCHEVER, Circuit Judge,
dissenting:
I respectfully dissent. I think that Judge Muecke properly certified his recusal order, pursuant to 28 U.S.C. § 1292(b), and that we should have accepted the interlocutory appeal. In addition, I think that an appeal pursuant to the “collateral order” exception to the final judgment rule, see Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949), would have been proper. The gist of the majority’s opinion is that exercising jurisdiction over this interlocutory appeal would be improper because (1) Judge Muecke’s recusal order does not present a “controlling question of law” and (2) plaintiffs assert no “claim of right” as required by Cohen. I find neither of these arguments convincing.
The majority states the issue before us too broadly, and, in doing so, confounds the application of both section 1292(b) and the collateral order doctrine. Stating the issue too broadly causes the majority to overstate the risk of rampant interlocutory appeals. As I see it, the issue is not whether all judicial recusals are open to interlocutory appeal. The issue is much narrower: is a judicial recusal order appealable either under section 1292(b) or Cohen when (1) it arises in a complex class action suit, (2) the judge bases his order upon a technical and literal reading of 28 U.S.C. § 455 even though he finds that he would neither be influenced by his spouse’s minor stockholdings nor create the impression of impropriety by hearing the case, and (3) the judge recuses himself after presiding over the case for several years under circumstances requiring a new judge to expend substantial time and effort to become familiar with the case? I answer this question in the affirmative.
A. Section 1292(b)
We must conduct a two-step analysis when a party seeks a section 1292(b) appeal from a certified order. We must first determine whether the order certified for appeal meets the statute’s threefold certification requirements.1 If we find the order certifiable, we must then decide whether we want to accept jurisdiction. The majority concludes that Judge Muecke erred in certifying his recusal order because the recusal issue was not a “controlling question of law;” it, therefore, never reaches the second step of the analysis. I disagree with the majority’s reasoning, and believe that we should accept jurisdiction.
Judge Muecke’s recusal order meets all of section 1292(b)’s certification requirements. Two are clearly satisfied. First, an immediate appeal from Judge Muecke’s recusal order might materially advance the ultimate termination of this litigation. Judge Muecke has warned of the delay he foresees if another judge is required to preside over this litigation. Second, this appeal involves an issue over which reasonable judges might differ. As Judge Muecke suggests, Congress may not have contemplated the application of 28 U.S.C. § 455 to class action litigation. This uncertainty provides a credible basis for a difference of opinion regarding section 455’s applicability to class action suits.
Finally, I think the certified recusal order presents a “controlling question of law.” Judge Muecke’s recusal order presents a question of law; whether that question is “controlling” is the difficult issue. Because Congress did not explain what it meant by “controlling,” we must construe that requirement in light of congressional purposes underlying section 1292(b)’s adoption — saving time for the district court and for the litigants while protecting against undue proliferation of appeals. See Katz v. Carte *1029Blanche Corp., 496 F.2d 747, 755 (3d Cir.) (en banc), cert. denied, 419 U.S. 885, 95 S.Ct. 152, 42 L.Ed.2d 125 (1974); Hadjipateras v. Pacifica, S.A., 290 F.2d 697, 702-03 (5th Cir. 1961). The Third Circuit found testimony in section 1292(b)’s legislative history indicating that “ ‘controlling’ means serious to the conduct of the litigation, either practically or legally.” Katz, 496 F.2d at 755. The Second Circuit has remarked that “controlling questions of law” may include “procedural determination[s] that may importantly affect the conduct of an action.” In re Duplan Corp., 591 F.2d 139, 148 n.11 (2d Cir. 1978) (Friendly, J.). Several commentators have adopted similar interpretations. See Note, Interlocutory Appeals in the Federal Courts under 28 U.S.C. § 1292(b), 88 Harv.L.Rev. 607, 623 (1975); 16 C. Wright & A. Miller, Federal Practice and Procedure § 3930, at 169; 9 Moore, Federal Practice, ¶ 110.22[2], at 260 (2d ed. 1975) (“The critical requirement is that it [the question] have the potential for substantially accelerating the disposition of the litigation.”). I agree with these interpretations of the “controlling question” requirement. So defined, it is abundantly clear that this case presents a “controlling question of law.”
There can be no doubt but that Judge Muecke’s recusal order would importantly affect the conduct of this action. During the five years he presided over this case, Judge Muecke devoted numerous hours to pleadings, hearings, and other procedural matters. He has made numerous decisions that have affected the scope and character of the suit. He shares an intimacy with this litigation that would take another judge much time and effort to acquire. He warns of the delay and injustice that will occur if another judge is required to familiarize himself with this case:
To transfer five and one-half years of work and paper to a new judge seems unfair, not only to the parties, but to the unlucky transferee and will in all likelihood be the occasion for delay. Decisions which might routinely be disposed of by me may well take a new judge longer until he has the opportunity to become acquainted with the case.
In re Cement and Concrete Antitrust Litigation, 515 F.Supp. 1077, 1081 (D.Ariz.1981). We should not take these admonitions lightly, as Judge Muecke is in a far better position than we to evaluate the probability and effects of delay.. With this in mind, I would hold that Judge Muecke did not err in certifying his recusal order for section 1292(b) review.
Finding us empowered to assert jurisdiction over this appeal, I would then rule that we should hear its merits. In exercising our discretion to accept or reject certified orders for interlocutory appeal, we must be guided by the policies and concerns that motivated Congress to adopt section 1292(b). Congress intended to create a mechanism that would shorten the period between the commencement of an action and its ultimate termination and would avert unnecessary work and expense. See Appeals from Interlocutory Orders and Confinement in Jail-Type Institutions: Hearings on H.R. 6238 and H.R. 7260 before Subcomm. No. 3 of the House Comm, on the Judiciary, 85th Cong., 2d Sess., at 14 (1958). See also Katz, 496 F.2d at 753-56. It placed this mechanism under “the immediate, sole, and broad control of Judges so that within reasonable limits disadvantages of piecemeal and final judgment appeals might both be avoided.” Hadjipateras v. Pacifica, S.A., 290 F.2d at 702-03. In doing so, it has entrusted the judiciary with the responsibility of developing an interlocutory appellate procedure in light of its own perceptions of need and its ability to control a potentially explosive source of appeals. Congress instituted a guard against the proliferation of interlocutory appeals by requiring that district courts certify their orders pursuant to stated criteria as a prerequisite to section 1292(b) appeals, and by further making such appeals subject to our acceptance.
I believe that the issue in this case warrants review at this interlocutory stage. The criteria for district court certification have been established. The narrowness of the issue before us obviates the risk of establishing precedent that might open the floodgates of interlocutory appeals. The *1030importance of that issue and the impossibility of its later review dictate that we exercise our discretion by accepting this application for interlocutory appeal. Cf. In re Virginia Electric & Power Co., 539 F.2d 357, 364 (4th Cir. 1976) (applying similar logic to justify interlocutory review of a judicial disqualification order).
B. Collateral Order Doctrine
I also disagree with the majority’s conclusion that we cannot exercise jurisdiction over Judge Muecke’s recusal order pursuant to the Cohen collateral order doctrine. To come within that doctrine “the order must conclusively determine the disputed question, resolve an important issue completely separate from the merits of the action, and be effectively unreviewable on appeal from a final judgment.” Coopers & Lybrand v. Livesay, 437 U.S. 463, 468, 98 S.Ct. 2454, 2458, 57 L.Ed.2d 351 (1978). The majority concedes that Judge Muecke’s recusal order meets these requirements. It adds, however, that the collateral order doctrine is designed only to protect rights “the legal and practical value of which could be destroyed if ... [they are] not vindicated before trial.” United States v. MacDonald, 435 U.S. 850, 859-60, 98 S.Ct. 1547, 1552-1553, 56 L.Ed.2d 18 (1978) (footnote omitted). It then argues that petitioners can assert no “claim of right,” as required by Cohen, 337 U.S. at 546, 69 S.Ct. at 1225. That is, the parties can claim no right to have a particular judge hear their case. This argument ignores a significant plaintiffs’ right. Plaintiffs are entitled to have their case proceed to trial without undue delay. See generally Fed.R.Civ.P. 1. This right is inarguably of “legal and practical value” and would seem to mount in importance as their case approaches trial.2 Under the circumstances of this case an erroneously issued recusal order would infringe on this right by causing undue delay.3
Not only does the recusal order satisfy the judicially-fashioned requirements for collateral order appeals, its present review would also be consistent with the policies underlying the collateral order exception to the final judgment rule.4 Because it recognized that the dangers of delaying review may occasionally exceed the risk, cost, and inconvenience of piecemeal review, the Court gives the finality requirement a “practical rather than a technical construction.” Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 171, 94 S.Ct. 2140, 2149, 40 L.Ed.2d 732 (1974), quoting from Cohen, 337 U.S. at 546, 69 S.Ct. at 1225. In the instant case, an appeal from Judge Muecke’s recusal order would enable plaintiffs to obtain review of a question that would otherwise escape review. Just as important, review of the recusal order would not radically disserve any of the policies that the final judgment rule was designed to protect. A major risk of piecemeal review — disruption of the trial court proceedings — has already occurred in this case. Hearing this appeal would, at worst, only prolong the delay already injected into this proceeding.5 Moreover, added delay in this case is justified because it would enable us to clarify the requirements of 28 U.S.C. § 455 and thereby potentially prevent unnecessary recusals that could cause delay in future cases. The instant case is one in which a practical con*1031struction of the finality rule is justified. I would allow a Cohen appeal.
To conclude, I think that the legal issue raised by Judge Muecke’s recusal order is of major importance. It is likely to recur in future class action suits, where it will again affect the efficiency with which those cases proceed. Yet, because writs of mandamus will not issue unless the district court has committed “clear and indisputable” error, see United States v. Mehrmanesh, 652 F.2d 766, 770 (9th Cir. 1981); Arthur Young & Co. v. United States District Court, 549 F.2d 686, 691 (9th Cir.), cert. denied, 434 U.S. 829, 98 S.Ct. 109, 54 L.Ed.2d 88 (1977), confining our review of this issue to occasions when writs of mandamus are sought may effectively cause it to escape the type of review by which it may be decided solely on its merits.
I would accept this interlocutory appeal.6

. These requirements are set forth in the text of 28 U.S.C. § 1292(b), which appears at note 4 of the majority’s opinion.


. Judge Muecke reported, in his recusal order, that, “[w]hile trial is not yet underway, discovery has been substantial and is nearing completion.” 515 F.Supp. at 1077. .After more than five years of pretrial proceedings, the parties have significantly neared trial.


. Of course there is a countervailing right in having a disinterested judge preside over this litigation. Concededly, this right supercedes the right to go to trial promptly. It is not clear whether Judge Muecke is to be considered disinterested. Consequently, the clash between plaintiffs’ right to proceed promptly to trial and the defendants’ interest in assuring that a disinterested judge preside over the case merely highlights the importance of having us review the recusal order to determine whether plaintiffs’ right to a prompt trial must be compromised.


. The final judgment rule is set forth in 28 U.S.C. § 1291.


. If we were to hear this appeal and affirm the recusal order, we would effectively leave the case where it stood when it first came before us. Alternatively, if we found grounds to reverse, we could return the litigation to Judge Muecke and obviate the delay that will occur if another judge is appointed to preside over this litigation.


. I also disagree with the majority’s thinking regarding the effect that stockholdings by members of the Judicial Panel on Multi-District Litigation will have on their qualification to reassign the case. In my opinion, the reasons that would preclude a judge from adjudicating the merits of a case are equally relevant in determining whether a judge should participate in the reassignment of a case. Although this issue is not one of controlling importance since temporary appointments to the panel could be made, see 28 U.S.C. § 1407(b) (authorizing Chief Justice of United States to designate judges to serve as Panel members “from time to time”), thereby enabling it to reassign the case, the need to empanel other judges would present the prospect of additional delay.